                                                                                    Case 2:21-cv-00631-JAD-BNW Document 17
                                                                                                                        16 Filed 08/25/21
                                                                                                                                 07/20/21 Page 1 of 2


                                                                                1   LAGOMARSINO LAW
                                                                                    ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                2   CORY M. FORD, ESQ. (#15042)
                                                                                    3005 W. Horizon Ridge Pkwy., #241
                                                                                3   Henderson, Nevada 89052
                                                                                    Telephone: (702) 383-2864
                                                                                4   Facsimile: (702) 383-0065
                                                                                    aml@lagomarsinolaw.com
                                                                                5   cory@lagomarsinolaw.com
                                                                                    Attorneys for Plaintiff
                                                                                6   Jesus Alejandro Cadengo Saucedo

                                                                                7                                 UNITED STATES DISTRICT COURT

                                                                                8                                             DISTRICT OF NEVADA

                                                                                9   JESUS ALEJANDRO CADENGO SAUCEDO, Case No.: 2:21-cv-00631-JAD-BNW
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                    an individual,
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10
LAGOMARSINO LAW




                                                                                                         Plaintiff,
                                                                               11                                                                 STIPULATION AND ORDER FOR
                                                                                                             v.                                    DISMISSAL WITH PREJUDICE
                                                                               12
                                                                                    CREATIVE       PRINTING,          INC.,    a   Nevada
                                                                               13   corporation;
                                                                                                                                                              ECF No. 16
                                                                               14                       Defendant.

                                                                               15
                                                                                           Plaintiff JESUS ALEJANDRO CADENGO SAUCEDO, by and through his attorneys of
                                                                               16
                                                                                    record, ANDRE M. LAGOMARSINO, ESQ. and CORY M. FORD, ESQ. of LAGOMARSINO
                                                                               17
                                                                                    LAW, and Defendant CREATIVE PRINTING, INC., by and through its attorney of record,
                                                                               18
                                                                                    GREGORY A. MILES, ESQ. of ROYAL & MILES LLP, hereby stipulate and agree to the
                                                                               19
                                                                                                                                                    28




                                                                                    dismissal with prejudice of all claims among and between the above-named parties. The parties
                                                                               20
                                                                                    further stipulate that the parties are to bear their own fees and costs herein.
                                                                               21
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22

                                                                               23
                                                                                    ...
                                                                               24
                                                                                    ...
                                                                               25
                                                                                    ...
                                                                               26
                                                                                                                                    Page 1 of 2
                                                                               27
                                                                                    Case 2:21-cv-00631-JAD-BNW Document 17
                                                                                                                        16 Filed 08/25/21
                                                                                                                                 07/20/21 Page 2 of 2


                                                                                1         IT IS SO STIPULATED AND AGREED.

                                                                                2               20th day of July, 2021.
                                                                                    DATED this _____                                           20th day of July, 2021.
                                                                                                                                   DATED this _____

                                                                                3   LAGOMARSINO LAW                                ROYAL & MILES LLP

                                                                                4   /s/ Andre M. Lagomarsino
                                                                                    ______________________________________          /s/ Gregory A. Miles
                                                                                                                                   ______________________________________
                                                                                    ANDRE M. LAGOMARSINO, ESQ. (#6711)             GREGORY A. MILES, ESQ. (#4336)
                                                                                5   CORY M. FORD, ESQ. (#15042)                    1522 W. Warm Springs Rd.
                                                                                    3005 W. Horizon Ridge Pkwy., #241              Henderson, NV 89014
                                                                                6   Henderson, Nevada 89052                        Telephone: (702) 471-6777
                                                                                    Telephone: (702) 383-2864                      Facsimile: (702) 531-6777
                                                                                7   Facsimile: (702) 383-0065                      Attorney for Defendant Creative Printing, Inc.
                                                                                    Attorneys for Plaintiff
                                                                                8   Jesus Alejandro Cadengo Saucedo

                                                                                9         IT IS SO ORDERED.
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10                                            ___________________________________________
LAGOMARSINO LAW




                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                               11                                            DATED: ______________________________
                                                                                                                          ORDER
                                                                               12

                                                                               13          Based on the parties' stipulation [ECF No. 16] and good cause appearing, IT IS HEREBY
                                                                                    ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
                                                                               14   costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                                                               15
                                                                                                                                           _________________________________
                                                                                                                                           U.S. District Judge Jennifer A. Dorsey
                                                                               16
                                                                                                                                           Dated: August 25, 2021
                                                                               17

                                                                               18

                                                                               19
                                                                                                                                             28




                                                                               20

                                                                               21
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                                                                             Page 2 of 2
                                                                               27
